Title: From Thomas Jefferson to Edward Bancroft, 26 February 1786
From: Jefferson, Thomas
To: Bancroft, Edward



Dear Sir
Paris Feb. 26. 1786.

I wrote you on the 21st. inst. on the subject of Mr. Paradise, which I hope you have received.
By the death of Mr. Williamos a copy of my Notes on Virginia got into the hands of a bookseller, who was about publishing a very abominable translation of them when the Abbé Morellet heard of it, and diverted him from it by undertaking to translate it for him. They will thus appear in French in spite of my precautions. The Abbé engaged me to make a map, which I wish to have engraved in London. It is on a single sheet 23. inches square, and very closely written. It comprehends from Albemarle sound to L. Erie, and from Philadelphia to the mouth of the great Kanhaway, containing Virginia and Pennsylvania, a great part of Maryland and  a part of North-Carolina. It is taken from Scull, Hutchins and Fry & Jefferson. I wish the favor of you to make two propositions for me and to inform me of the result. 1. To know from one of the best engravers how much he will ask for the plate and engraving, and in how short a time after he receives the original can he furnish the plate done in the best manner, for the time is material as the work is in the press. 2. To know of Faden or any other map merchant for how much he will undertake to furnish me 1800 copies, on my sending the map to him, and in what time can he furnish them. On this alternative I am to have nothing to do with the engraver or any person but the undertaker. I am of opinion he may furnish them to me for nothing; and fully indemnify himself by the sale of the maps. Tho’ it is on the scale of only an inch to 20 miles it is as particular as the four sheet maps from which it is taken, and I answer for the exactness of the reduction. I have supplied some new places. Tho’ the first object which induced me to undertake it was to make a map for my book, I soon extended my view to the making as good a map of those countries as my materials would admit; and I have no doubt that in the states of Pennsylvania, Maryland and Virginia 800 copies can be sold for a dollar a piece. I shall finish it in about a fortnight, except the division of the counties of Virginia, which I cannot do at all till I can get Henry’s map of Virginia. This I must trouble you to procure for me and send immediately by the Diligence, and also give me information on the premises as soon as possible. You will perceive that time will press. I hope the circumstances of this affair will plead my pardon for the trouble I am giving you. The expence of procuring and sending the map shall be replaced, and an infinitude of thanks attend you from Sir your most obedt. humble servt.,

Th: Jefferson


P.S. I do not propose that my name shall appear on the map, because it will belong to it’s original authors, and because I do not wish to place myself at the bar of the public.

